 
 
IV 
108th CONGRESS
2d Session
H. RES. 521 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2004 
Mr. Green of Texas submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the North Shore Senior High School football team of Houston, Texas, on their Class 5A Division I Texas State championship. 
 
Whereas Galena Park Independent School District’s North Shore Senior High School in Houston, Texas, won the Class 5A Division I Texas State football championship on Saturday, December 13, 2003; 
Whereas North Shore Senior High School became the Class 5A Division I State champions after defeating The Woodlands Senior High School 23 to 7 at Rice Stadium in Houston, Texas; 
Whereas the North Shore Mustangs won their first State football title in their first ever appearance in a State championship game and the first appearance by any team from the Galena Park Independent School District since 1964; 
Whereas the North Shore Mustangs advanced to the championship game by defeating Clear Lake High School 52 to 0 in the bidistrict playoff game, by defeating Humble High School 35 to 7 in the Region 3 championship, by defeating Lamar High School 42 to 19 in the quarterfinal playoff game, and by defeating Austin-Westlake High School 49 to 7 in the State semifinal game; 
Whereas the championship game victory capped an undefeated, untied season for the North Shore Mustangs, during which the team had 15 victories; and 
Whereas the North Shore Mustangs’ coach David Aymond has successfully instructed his players on the important values of preparation, hard work, dedication, teamwork, and sportsmanship: Now, therefore, be it 
 
That the House of Representatives 
honors and congratulates Galena Park Independent School District’s North Shore Senior High School football team in Houston, Texas, for their successful season and for their outstanding and memorable victory in the Class 5A Division I Texas State championship.  
 
